Case 1:17-cv-01940-RC Document 50 Filed 05/06/20 Page 1 of 6

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

PLYMOUTH COUNTY RETIREMENT ) Civil No. 1:17-CV-01940-RC
ASSOCIATION, Individually and on Behalf of)
All Others Similarly Situated, ) CLASS ACTION

Plaintiff,

VS.

ADVISORY BOARD COMPANY, ROBERT
W. MUSSLEWHITE, and MICHAEL T.
KIRSHBAUM,

Defendants.

 

FINAL JUDGMENT AND ORDER OF DISMISSAL WITH PREJUDICE
Case 1:17-cv-01940-RC Document 50 Filed 05/06/20 Page 2 of 6

This matter came before the Court pursuant to the Order Preliminarily Approving Settlement
and Providing for Notice (“Notice Order’) dated January 6, 2020, on the application of the parties
for approval of the Settlement set forth in the Stipulation of Settlement dated December 6, 20! 9 (the
“Stipulation”). Due and adequate notice having been given to the Class as required in said Notice
Order, and the Court having considered all papers filed and proceedings had herein and otherwise
being fully informed in the premises and good cause appearing therefore, IT IS HEREBY
ORDERED, ADJUDGED, AND DECREED that:

l. This Judgment incorporates by reference the definitions in the Stipulation, and all
capitalized terms used herein shall have the same meanings as set forth in the Stipulation, unless
otherwise set forth herein.

2 This Court has jurisdiction over the subject matter of the Litigation and over all
parties to the Litigation, including all Members of the Class.

2; Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby affirms
its determination in the Notice Order and finally certifies, for purposes of settlement only, a Class
defined as: all Persons who purchased or otherwise acquired the common stock of Advisory Board
between May 6, 2015 and February 23, 2016, inclusive (the “Settlement Class Period’). Excluded
from the Class are: Defendants and their immediate families, the officers and directors and affiliates
of Advisory Board during the Settlement Class Period, and the legal representatives, heirs,
successors or assigns of any of the foregoing, as well as any entity in which Defendants have or had
a controlling interest.

4, Also excluded from the Class is any Person who would otherwise be a Member of the
Class but who validly and timely requested exclusion in accordance with the requirements set by the

Court.
Case 1:17-cv-01940-RC Document 50 Filed 05/06/20 Page 3 of 6

on The Court finds that: (a) the Members of the Class are so numerous that joinder of all
Class Members in the Class is impracticable; (b) there are questions of law and fact common to the
Class which predominate over any individual question; (c) the claims of Lead Plaintiffs are typical of
the claims of the Class; (d) the Lead Plaintiffs and their counsel have fairly and adequately
represented and protected the Members of the Class; and (e) a class action is superior to other
available methods for the fair and efficient adjudication of the controversy, considering (i) the
interests of the Members of the Class individually controlling the prosecution with separate actions;
(ii) the extent and nature of any litigation concerning the controversy already commenced by
Members of the Class; (iii) the desirability or undesirability of concentrating the litigation of these
claims in this particular forum; and (iv) the difficulties likely to be encountered in the management
of the class action.
6, Pursuant to Federal Rule of Civil Procedure 23, the Court hereby approves the
Settlement set forth in the Stipulation and finds that:
(a) said Stipulation and the Settlement contained therein, are, in all respects, fair,
reasonable, and adequate and in the best interest of the Class;
(b) there was no collusion in connection with the Stipulation;
(c) the Stipulation was the product of informed, arm’s-length negotiations among
competent, able counsel; and
(d) the record is sufficiently developed and complete to have enabled Lead
Plaintiffs and Defendants to have adequately evaluated and considered their positions.
7, Accordingly, the Court authorizes and directs implementation and performance of all
the terms and provisions of the Stipulation, as well as the terms and provisions hereof. Except as to
any individual claim of those Persons (of which there are none) who have validly and timely

requested exclusion from the Class, the Court hereby dismisses the Litigation and all claims asserted

-2-
Case 1:17-cv-01940-RC Document 50 Filed 05/06/20 Page 4 of 6

therein with prejudice. The Settling Parties are to bear their own costs, except as and to the extent
provided in the Stipulation and herein.

8, Upon the Effective Date, and as provided in the Stipulation, Lead Plaintiffs shall, and
each of the Class Members shall, be deemed to have, and by operation of this Judgment shall
have, fully, finally, and forever released, relinquished, and discharged all Released Claims
(including Unknown Claims) against the Released Defendant Parties, whether or not such
Class Member executes and delivers the Proof of Claim and Release form or shares in the Net
Settlement Fund. Claims to enforce the terms of the Stipulation or any order of the Court in the
Litigation are not released.

9. Upon the Effective Date, and as provided in the Stipulation, all Class Members and
anyone claiming through or on behalf of any of them, will be forever barred and enjoined from
commencing, instituting, prosecuting, or continuing to prosecute any action or other proceeding in
any court of law or equity, arbitration tribunal, or administrative forum, asserting any of the
Released Claims against any of the Released Defendant Parties,

10. Upon the Effective Date, and as provided in the Stipulation, each of the Released
Defendant Parties shall be deemed to have, and by operation of this Judgment shall have, fully,
finally, and forever released, relinquished, and discharged all Released Defendants’ Claims
(including Unknown Claims) against the Lead Plaintiffs, each and all of the Class Members, and
Lead Plaintiffs’ Counsel. Claims to enforce the terms of the Stipulation or any order of the Court in
the Litigation are not released.

Ll. | The Notice of Pendency and Proposed Settlement of Class Action given to the Class
was the best notice practicable under the circumstances, including the individual notice to all
Members of the Class who could be identified through reasonable effort. Said notice provided the

best notice practicable under the circumstances of those proceedings and of the matters set forth

=
Case 1:17-cv-01940-RC Document 50 Filed 05/06/20 Page 5 of 6

therein, including the proposed Settlement set forth in the Stipulation, to all Persons entitled to such
notice, and said notice fully satisfied the requirements of Federal Rule of Civil Procedure 23 and the
requirements of due process. No Class Member is relieved from the terms of the Settlement,
including the releases provided for therein, based upon the contention or proof that such Class
Member failed to receive actual or adequate notice. A full opportunity has been offered to the Class
Members to object to the proposed Settlement and to participate in the hearing thereon. The Court
further finds that the notice provisions of the Class Action Fairness Act, 28 U.S.C. $1715, were fully
discharged and that the statutory waiting period has elapsed. Thus, the Court hereby determines that
all Members of the Class are bound by this Judgment.

12. Any Plan of Allocation submitted by Lead Counsel or any order entered regarding
any attorneys’ fee and expense application shall in no way disturb or affect this Judgment and shal]
be considered separate from this Judgment.

13. Neither the Stipulation nor the Settlement contained therein, nor any act performed or
document executed pursuant to or in furtherance of the Stipulation or the Settlement: (a) is, or may
be deemed to be, or may be used as an admission of, or evidence of, the validity of any Released
Claim, or of any wrongdoing or liability of the Defendants or their respective Related Parties, or
(b) is, or may be deemed to be, or may be used as an admission of, or evidence of, any fault or
omission of any of the Defendants or their respective Related Parties in any civil, criminal, or
administrative proceeding in any court, administrative agency, or other tribunal. The Defendants
and/or their respective Related Parties may file the Stipulation and/or this Judgment from this
Litigation in any other action that may be brought against them in order to support a defense or
counterclaim based on principles of res judicata, collateral estoppel, release, good faith settlement,
judgment bar or reduction, or any theory of claim preclusion or issue preclusion or similar defense or

counterclaim.
Case 1:17-cv-01940-RC Document 50 Filed 05/06/20 Page 6 of 6

14. Without affecting the finality of this Judgment in any way, this Court hereby retains
continuing jurisdiction over: (a) implementation of this Settlement and any award or distribution of
the Settlement Fund, including interest earned thereon; (b) disposition of the Settlement Fund;
(c) hearing and determining applications for attorneys’ fees, expenses, and interest in the Litigation;
and (d) all parties herein for the purpose of construing, enforcing, and administering the Stipulation.

15. The Court finds that during the course of the Litigation, the Settling Parties and their
respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure
LI.

16, In the event that the Settlement does not become effective in accordance with the
terms of the Stipulation, or the Effective Date does not occur, or in the event that the Settlement
Fund, or any portion thereof, is returned to the Defendants or their insurers, then this Judgment shall
be rendered null and void to the extent provided by and in accordance with the Stipulation and shall
be vacated and, in such event, all orders entered and releases delivered in connection herewith shall
be null and void to the extent provided by and in accordance with the Stipulation, and the Settling
Parties shall revert to their respective positions in the Litigation as of September 27, 2019, as
provided in the Stipulation.

17. Without further order of the Court, the Settling Parties may agree to reasonable
extensions of time to carry out any of the provisions of the Stipulation.

18. The Court directs immediate entry of this Judgment by the Clerk of the Court.

IT IS SO ORDERED.

DATED: S/o 2026 ff Se

THE HONORABLE RUDOLPH CONTRERAS
UNITED STATES DISTRICT JUDGE
